Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s election without traverse of Group 2 in the reply filed on 12/9/21 is acknowledged.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for therejections under this section made in this Office action: A person shall be entitled to a patent unless - 
(a)(2) the claimed invention was described in a patent issued under section 151, or in anapplication for patent published or deemed published under section 122(b), in which the patent orapplication, as the case may be, names another inventor and was effectively filed before the effectivefiling date of the claimed invention. 
Claims 7-19 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Ahmed (Pub. No. US 2016/0328254).
Claim 7, Ahmed teaches “an electronic device connectable to another electronic device embedded in a vehicle, the electronic device comprising: a memory configured to store a first system software and a second system software; communication circuitry; and at least one processor, wherein the at least one processor is configured to control the electronic device to ([Fig. 5] memory and processor):  migrate information about a first virtual machine executed on a third system software installed in the another electronic device from the another electronic device to the electronic device through the communication circuitry using the first system software ([Fig 4] HMI receiving input from 410 installed on Core 1 [0066] In FIG. 4, multi-core processing environment 400 is shown in a state after setup is conducted by hypervisor 402 and after the guest OSs are booted up to provide domains 408-414. Domains 408-414 can each be responsible for outputting certain areas or windows of a display system such as cluster display 426. In some embodiments, cluster display 426 may be an ICD. Cluster display 426 is illustrated as having display areas A and B. High reliability domain 408 may be associated with display areas A.); acquire data about at least one first visual object from the information about the first virtual machine using the first system ([0072] In an exemplary embodiment, a native HMI domain 412 (e.g., having a linux OS 420) (i.e. first system software) is used to coordinate graphical output, constructing display output using pixel buffer content from each of domains 408, 410, and 414.); acquire data about at least one second visual object from information about a second virtual machine executed on the second system software using the first system software ([0072] In an exemplary embodiment, a native HMI domain 412 (e.g., having a linux OS 420) is used to coordinate graphical output, constructing display output using pixel buffer content from each of domains 408, 410, and 414. [0099] In some embodiments, application modules 351 are located on different domains (i.e. second virtual machine). For example, an application module 351 may be located on infotainment domain 410 with another application module located on cloud domain 414. Application modules 351 on different domains may pass information and/or instructions to modules on other domains using shared memory 424. A rendered surface 353 may be passed from an application module 351 to native HMI domain 412 as a frame buffer. Application modules 351 on different domains may also receive information and/or instructions through shared memory 424. For example, a user input may be passed from native HMI domain 412 as event output to shared memory 424, and an application module 351 on a different domain may receive the user input as an event input from shared memory 424.); acquire information about a screen including the at least one first visual object and the at least one second visual object using the first system software; and transmit the information about the screen to the another electronic device through the communication circuitry so that the screen is displayable on a display of the another electronic device ([0095] In some embodiments, multi-core processing environment 400 includes one or more presentation controller modules 347. Presentation controller module 347 may provide a communication link between one or more component modules 349 and one or more application modules 351. Presentation controller module 347 may handle inputs and/or outputs between component module 349 and application module 351. For example, presentation controller 347 may route information form component module 349 (i.e. “another electronic device”) to the appropriate application. Similarly, presentation controller 347 may route output instructions from application module 351 to the appropriate component module 349. In some embodiments, presentation controller module 347 may allow multi-core processing environment 400 to preprocess data before routing the data. For example presentation controller 347 may convert information into a form that may be handled by either application module 351 or component module 349. [0102] Layout manager 357 may also acquire application information for use in generating a layout of application data. For example, layout manager 357 may acquire application information such as which applications are allowed to be displayed on which displays 347 (e.g., HUD, CID, ICD, etc.), the display resolutions (i.e. information about the screen) supported by each application, application status (e.g., which applications are running or active), track system and/or non-system applications (e.g., task bar, configuration menu, engineering screen etc.), etc. [Fig. 4] 426 may also include a display)”.  
Claim 8, Ahmed teaches “the electronic device of claim 7, wherein the at least one processor is configured to control the electronic device to:  acquire, using the first system software, the information about the screen which includes the at least one first visual object and the at least one second visual object by composing the at least one first visual object and the at least one second visual object ([0072] In an exemplary embodiment, a native HMI domain 412 (e.g., having a linux OS 420) (i.e. first system software) is used to coordinate graphical output, constructing display output using pixel buffer content from each of domains 408, 410, and 414. [0099] In some embodiments, application modules 351 are located on different domains. For example, an application module 351 may be located on infotainment domain 410 with another application module located on cloud domain 414. Application modules 351 on different domains may pass information and/or instructions to modules on other domains using shared memory 424. A rendered surface 353 may be passed from an application module 351 to native HMI domain 412 as a frame buffer. Application modules 351 on different domains may also receive information and/or instructions through shared memory 424. For example, a user input may be passed from native HMI domain 412 as event output to shared memory 424, and an application module 351 on a different domain may receive the user input as an event input from shared memory 424.)”.  
Claim 9, Ahmed teaches “the electronic device of claim 7, wherein the first system software is installed in both the electronic device and the another electronic device ([0025] The vehicle system described herein advantageously encapsulates different domains on a single platform.), and the second system software is installed only in the electronic device among the electronic device and the another electronic device ([0099] In some embodiments, application modules 351 are located on different domains. For example, an application module 351 may be located on infotainment domain 410 with another application module located on cloud domain 414.)”.  
Claim 10, Ahmed teaches “the electronic device of claim 8, wherein the first system software installed in the another electronic device is further used to control at least one hardware in the vehicle ([0072] In an exemplary embodiment, a native HMI domain 412 (e.g., having a linux OS 420) is used to coordinate graphical output, constructing display output using pixel buffer content from each of domains 408, 410, and 414.)”.  
Claim 11, Ahmed teaches “The electronic device of claim 7, wherein the at least one processor is configured to control the electronic device to: receive, through the communication circuitry, information about an input received through the display of the another electronic device from the another electronic device displaying the screen on the display of the another electronic device ([0108] User input manager 359 receives user input 361. User input manager 359 may process user inputs 361. For example, user input manager 359 may receive a user input 361 and generate an instruction based on the user input 361. For example, user input manager 359 may process a user input 361 consisting of a change in capacitance on a CID display and generate an input instruction corresponding to a left to right swipe on the CID display. User input manager may also determine information corresponding to a user input 361. For example, user input manager 359 may determine which application module 351 corresponds to the user input 361. User input manager 359 may make this determination based on the user input 361 and application layout information received from layout manager 357, window information from window manager 355, and/or application information received from application module 351.); identify that the user input corresponds to the at least one first visual object, using the first system software based on the information about the input; execute a function associated with the at least one ([0110] For example, a user input may be received by user input manager 359 located on native HMI domain 412. The input may be passed to an application located on another domain (e.g., infotainment domain 410) through shared memory 424 as an event. Application module 351 which receives the input may generate a new rendered surface 353. The rendered surface 353 may be passed to layout manager 237 and/or window manager 355 located on native HMI domain 412 as a frame buffer client using shared memory 424. Layout manager 357 and/or window manager 355 may then display the information using display 347. The above is exemplary only. Multiple configurations of modules and domains are possible using shared memory 424 to pass instructions and/or information between domains.)”.  
Claim 12, Ahmed teaches “the electronic device of claim 7, wherein the at least one processor is configured to control the electronic device to:   receive, through the communication circuitry, information about an input received through the display of the another electronic device, from the another electronic device displaying the screen on the display of the another electronic device ([0108] User input manager 359 receives user input 361. User input manager 359 may process user inputs 361. For example, user input manager 359 may receive a user input 361 and generate an instruction based on the user input 361. For example, user input manager 359 may process a user input 361 consisting of a change in capacitance on a CID display and generate an input instruction corresponding to a left to right swipe on the CID display. User input manager may also determine information corresponding to a user input 361. For example, user input manager 359 may determine which application module 351 corresponds to the user input 361. User input manager 359 may make this determination based on the user input 361 and application layout information received from layout manager 357, window information from window manager 355, and/or application information received from application module 351.); identify that the input corresponds to the at least one second visual object using the first system software based on the information about the input; execute a function associated with the at least one ([0110] For example, a user input may be received by user input manager 359 located on native HMI domain 412. The input may be passed to an application located on another domain (e.g., infotainment domain 410) through shared memory 424 as an event. Application module 351 which receives the input may generate a new rendered surface 353. The rendered surface 353 may be passed to layout manager 237 and/or window manager 355 located on native HMI domain 412 as a frame buffer client using shared memory 424. Layout manager 357 and/or window manager 355 may then display the information using display 347. The above is exemplary only. Multiple configurations of modules and domains are possible using shared memory 424 to pass instructions and/or information between domains.)”.  
Claim 13, “an electronic device embedded in a vehicle, connectable with another electronic device, the electronic device comprising: communication circuitry; a display; a memory configured to store a first system software and a second system software; and at least one processor, wherein the at least one processor is configured to control the electronic device to: migrate information about a first virtual machine executed on the second system software from the electronic device to the another electronic device through the communication circuitry using the first system software; receive information about a screen to be displayed on the display from the another electronic device through the communication circuitry using the first system software; and display, on the display, the screen including at least one first visual object acquired from the information about the first virtual machine and at least one second visual object acquired from information about a second virtual machine executed on a second system software installed in the another electronic device based on the receiving” is similar to claim 7 and therefore rejected with the same references and citations.  
Claim 14, Ahmed teaches “the electronic device of claim 13, wherein the first system software is installed in both the electronic device and the another electronic device ([0025] The vehicle system described herein advantageously encapsulates different domains on a single platform.), and the third system software is installed only in the electronic device ([0099] In some embodiments, application modules 351 are located on different domains. For example, an application module 351 may be located on infotainment domain 410 with another application module located on cloud domain 414. Application modules 351 on different domains may pass information and/or instructions to modules on other domains using shared memory 424. A rendered surface 353 may be passed from an application module 351 to native HMI domain 412 as a frame buffer. Application modules 351 on different domains may also receive information and/or instructions through shared memory 424. For example, a user input may be passed from native HMI domain 412 as event output to shared memory 424, and an application module 351 on a different domain may receive the user input as an event input from shared memory 424)”.  
Claim 15, “the electronic device of claim 14, wherein the first system software installed in the electronic device is further used to control at least one hardware comprising the display in the vehicle” is similar to claim 10 and therefore rejected with the same references and citations.  
Claim 16, Ahmed teaches “the electronic device of claim 13, wherein the at least one processor is further configured to control the electronic device to: receive an input to the screen displayed on the display; transmit information about a position of receiving the input to the another electronic device through the communication circuitry using the first system software; receive information about a function corresponding to the position of receiving the input from the another electronic device through the communication circuitry; and display another screen associated with the function on the display based on the information about the function ([0103] In some embodiments, layout manager 357 may acquire application information from application database module 343. In further embodiments, layout manager 357 may acquire application information from application module 351. Layout manager 357 may also receive user input information. For example, an instruction and/or information resulting from a user input may be sent to layout manager 357 from user input manager 359. For example, a user input may result in an instruction to move an application from one display 347 to another display 347, resize an application image, display additional application items, exit an application, etc. Layout manager 357 may execute an instruction and/or process information to generate a new display layout based wholly or in part on the user input. [0109] User input manager 359 may output information and/or instructions corresponding to a user input 361. Information and/or instructions may be output to layout manager 357. For example, an instruction to move an application from one display 347 to another display 347 may be sent to layout manager 357 which instructs application modules 351 to produce an updated rendered surface 353 for the corresponding display 347. In other embodiments, information and/or instructions may be output to window manager 355. For example, information and/or instruction may be output to window manager 355 which may then forward the information and/or instruction to one or more application modules 351. In further embodiments, user input manager 359 outputs information and/or instructions directly to application modules 351.)”.  
Claim 17, Ahmed teaches “the electronic device of claim 16, wherein the another screen is displayed together with the screen ([Fig. 2] multiple screens displayed together)”.  
Claim 18, Ahmed teaches “the electronic device of claim 16, wherein the another screen is converted from the screen ([0111] For example, layout manager 357 and/or window manager 355 may determine which applications are displayed on which display 347 of the display system. Similarly, one or more module may coordinate interaction between multiple displays 347. For example, multi-core processing environment 400 may coordinate moving an application from one display 347 to another display 347.)”.  
Claim 19, Ahmed teaches “the electronic device of claim 13, wherein the at least one processor is configured to control the electronic device to: migrate the information about the first virtual machine executed on the second system software from the electronic device to the another electronic device through the communication circuitry, using the first system software in response to receiving a first specified input ([0110] For example, a user input may be received by user input manager 359 located on native HMI domain 412. The input may be passed to an application located on another domain (e.g., infotainment domain 410) through shared memory 424 as an event. Application module 351 which receives the input may generate a new rendered surface 353. The rendered surface 353 may be passed to layout manager 237 and/or window manager 355 located on native HMI domain 412 as a frame buffer client using shared memory 424. Layout manager 357 and/or window manager 355 may then display the information using display 347. The above is exemplary only. Multiple configurations of modules and domains are possible using shared memory 424 to pass instructions and/or information between domains.)”.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199